DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to Applicant’s reply filed on 23 February 2021.

Election/Restrictions
Applicant’s election without traverse of invention I, claims 1-10 and 16-20, in the reply filed on 23 February 2021 is acknowledged.  In view of Applicant’s argument regarding the species requirement, the species requirement is withdrawn.

Claim Objections
Claim 24 objected to because of the following informalities:  Claim 24 recites “the first bias,” which lacks antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 24 recites “the first bias is permanent and not reversible.”  Applicant’s originally filed specification does not disclose a bias that is permanent and not reversible.  Therefore the recitation is new matter.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22 and 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites “the filament metal layer.”  It is unclear and indefinite as to whether the recitation is the first filament metal layer of independent claim 21 or is 
Claim 24 recites “the first bias.”  It is unclear and indefinite as to how the first bias structurally is in relation with the interconnect structure.  For compact prosecution, it will be interpreted as the first bias is applied to the interconnect structure.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7 and 21-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuang et al. (U.S. Pub. 2015/0108644).
Claim 1:  Kuang et al. discloses an interconnect structure of an integrated chip, the interconnect structure comprising: 
a first metal line (leftmost 106 in L1, hereinafter referred to as ML1; see annotated Fig. 1 below; paragraph 10) of a lower metal layer (elements 106 in L1, LML; see annotated Fig. 1 below, paragraph 10) disposed over a substrate (102; Fig. 1, paragraph 10); 
a filament dielectric layer (108 in L2, hereinafter referred to as FDL; see annotated Fig. 1 below, paragraph 10) disposed over the lower metal layer (LML); 
a first metal line (upper portion of the leftmost 106 in L3, hereinafter referred to as ML2; see annotated Fig. 1 below, paragraph 10) of an upper metal layer (upper portions of the elements 106 in L3, hereinafter referred to as UML; see annotated Fig. 1 below, paragraph 10) disposed over the filament dielectric layer (FDL) and surrounded by an upper dielectric layer (108 in L3, hereinafter referred to as UDL; see annotated Fig. 1 below, paragraph 10); and 
a first filament via (leftmost 106 in L2, hereinafter referred to as FV1; see annotated Fig. 1 below, paragraph 10) disposed through the filament dielectric layer (FDL) and electrically connecting the first metal line (ML1) of the lower metal layer (LML) and the first metal line (ML2) of the upper metal layer (UML), the first filament via (FV1) comprising a cluster of metal dots (metal atoms of FV1) consisting a conductive metal filament (metal of FV1).

          
    PNG
    media_image1.png
    252
    594
    media_image1.png
    Greyscale

Claim 2:  Kuang et al. discloses the interconnect structure of claim 1, and further discloses wherein the lower metal layer (LML) and the upper metal layer (UMP) are made of copper (paragraph 10).
Claim 3:  Kuang et al. discloses the interconnect structure of claim 1, and discloses further comprising a filament metal layer (lower portions of the elements 106 in L3, hereinafter referred to as FML; see annotated Fig. 1 above, paragraph 10) disposed between the filament dielectric layer (FDL) and the upper metal layer (UML).
Claim 5:  Kuang et al. discloses the interconnect structure of claim 3, wherein the filament metal layer (FML) has sidewalls (sidewalls of FML) vertically aligned with sidewalls (sidewalls of UML) of the upper metal layer (UML) (Fig. 1).  
Claim 6:  Kuang et al. discloses the interconnect structure of claim 3, wherein the first filament via (FV1) directly contacts a bottom surface (bottom surface of FML) of the filament metal layer (FML) and a top surface (top surface of ML1) of the first metal line (ML1) of the lower metal layer (LML) (Fig. 1).
Claim 7:  Kuang et al. discloses the interconnect structure of claim 3, wherein the filament metal layer (FML) has sidewalls (sidewalls of FML) in direct contact with the upper dielectric layer (UDL) (Fig. 1).
Claim 21:  Kuang et al. discloses an interconnect structure, comprising: 
a first metal layer (leftmost 106 in L1, hereinafter referred to as ML1; see annotated Fig. 1 above, paragraph 10); 
a first filament dielectric layer (108 in L2, hereinafter referred to as FDL1; see annotated Fig. 1 above, paragraph 10) disposed over the first metal layer (ML1); 
FML1; see annotated Fig. 1 above, paragraph 10) disposed over the first filament dielectric layer (FDL1) and comprising a plurality of discrete portions (lower portions of the elements 106 in L3, hereinafter referred to as DP1; see annotated Fig. 1 above, paragraph 10); 
a second metal layer (upper portions of the elements 106 in L3, hereinafter referred to as ML2; see annotated Fig. 1 above, paragraph 10) disposed over the first filament metal layer (FML1) and comprising a plurality of discrete portions (upper portions of the elements 106 in L3, hereinafter referred to as DP2; see annotated Fig. 1 above, paragraph 10); and 
a first filament via (leftmost 106 in L2, hereinafter referred to as FV1; see annotated Fig. 1 above, paragraph 10) disposed through the first filament dielectric layer (FDL1) connecting the first filament metal layer (FML1) and the first metal layer (ML1).
Claim 22:  Kuang et al. discloses the interconnect structure of claim 21, and further discloses wherein the discrete portions (DP2) of the second metal layer (ML2) and the filament metal layer (FML) have sidewalls vertically aligned one another (Fig. 1).
Claim 23:  Kuang et al. discloses the interconnect structure of claim 21, and discloses further comprising: 
a second filament dielectric layer (108 in L4, hereinafter referred to as FDL2; see annotated Fig. 1 above, paragraph 10), 
FML2; Fig. 1, paragraph 10), and 
a third metal layer (upper portions of the elements 112, hereinafter referred to as ML3; Fig. 1, paragraph 10) in that order disposed over the second metal layer (ML2); and 
a second filament via (leftmost 106 in L4, hereinafter referred to as FV2; see annotated Fig. 1 above, paragraph 10) disposed through the second filament dielectric layer (FDL2) connecting the second filament metal layer (FML2) and the second metal layer (ML2).
Claim 24:  Kuang et al. discloses the interconnect structure of claim 21. In view of the 35 U.S.C. § 112(b) rejection above, claim 24 is interpreted as applying a first bias to the interconnect structure.  Applying a first bias to the interconnect structure is considered functional language, making the claim scope not distinguish over an interconnect structure capable of the functional language.  See M.P.E.P. § 2114, and precedents cited therein.  The interconnect structure of Kuang et al. is capable of having a first bias being applied, wherein the first bias is permanent (DC) and not reversible (non-switching), as evidenced by U.S. Patent 6,198,635 (fixed potential applied to interconnects, wherein the fixed potential is DC and non-switching; column 6, lines 29-39).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 4 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuang et al. as applied to claims 3 and 21 above, and further in view of Koswatta et al. (U.S. Patent 9,773,717)
Claim 4:  Kuang et al. discloses the interconnect structure of claim 3.
Kuang et al. appears not to explicitly disclose the filament metal layer comprises metal chalcogenide.  
Koswatta et al., however, discloses metal chalcogenide is a suitable material for a metal layer (130; column 5, line 59 – column 6, line 19).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Kuang et al. with the disclosure of Koswatta et al. to have made the filament metal layer comprises metal chalcogenide because the selection of a known material based on its suitability for its intended purpose is obvious (see, for example, M.P.E.P. § 2144.07, and precedents cited therein).
Claim 25:  Kuang et al. discloses the interconnect structure of claim 21.
Kuang et al. appears not to explicitly disclose the the first filament metal layer comprises metal chalcogenide.
Koswatta et al., however, discloses metal chalcogenide is a suitable material for a metal layer (130; column 5, line 59 – column 6, line 19).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Kuang et al. with the disclosure of Koswatta et .

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuang et al. as applied to claim 3 above, and further in view of Yu et al. (U.S. Pub. 2017/0053902).
Claim 8:  Kuang et al. discloses the interconnect structure of claim 3, and further discloses wherein the filament metal layer (FML) comprises a plurality of discrete islands (lower portions of the elements 106 in L3; see annotated Fig. 1 above, paragraph 10) comprising a first island (lower portions of leftmost 106 in L3; see annotated Fig. 1 above, paragraph 10) and a second island (lower portions of middle 106 in L3; see annotated Fig. 1 above, paragraph 10), wherein the first filament via (FV1) contacts the first metal line (ML1) of the lower metal layer (LML) (Fig. 1).
The recitation “a first island configured as a material source of the first filament via and a second island configured as a material source of a second filament via” is a product-by-process recitation that does not structurally distinguish the claimed invention over the prior art.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966.
Kuang et al. appears not to explicitly disclose a second filament via, wherein the second filament via contacts the first metal line of the lower metal layer.

It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Kuang et al. with the disclosure of Yu et al. to have made a second filament via, wherein the second filament via contacts the first metal line of the lower metal layer in order to effectively conduct an electrical signal.
Claim 9:  Kuang et al. in view of Yu et al. discloses the interconnect structure of claim 8, and further discloses wherein the first filament via (FV1 of Kuang et al.) contacts the first metal line (ML1 of Kuang et al.) of the lower metal layer (LML of Kuang et al.) (Fig. 1 of Kuang et al.) and the second filament via (second 123 from the left of Yu et al.) contacts the first metal line (leftmost 120 of Yu et al.) of the lower metal layer (elements 120 of Yu et al.) (prima facie case of obviousness as stated above).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuang et al. as applied to claim 1 above, and further in view of Franca-Neto (U.S. Pub. 2016/0099228).
Claim 10:  Kuang et al. discloses the interconnect structure of claim 1 and further discloses a broken filament via (middle 106 in L2, hereinafter referred to as FV1; see annotated Fig. 1 above, paragraph 10) between the lower metal layer (LML) and the upper metal layer (UML) (Fig. 1).

Franca-Neto, however, discloses the broken filament via (when forming 30a’, before 18a’ and 26a’ are electrically connected; paragraphs 18 and 22) comprising residues of a cluster of metal dots (metal of 30a’) separated by the filament dielectric layer (16’ and 28’; paragraph 22) is a suitable configuration for a via structure.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Kuang et al. with the disclosure of Franca-Neto to have made the broken filament via comprising residues of a cluster of metal dots separated by the filament dielectric layer because the selection of a known configuration based on its suitability for its intended purpose is obvious (see, for example, M.P.E.P. § 2144.07, and precedents cited therein).
 
Claims 16- 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuang et al. (U.S. Pub. 2015/0108644) in view of Das et al. (U.S. Pub. 2017/0040296).
Claim 16:  Kuang et al. discloses an interconnect structure of an integrated chip, the interconnect structure comprising: 
a first metal layer (elements 106 in L1, hereinafter referred to as ML1; see annotated Fig. 1 above, paragraph 10) disposed over a substrate (102; Fig. 1, paragraph 10);
a first filament dielectric layer (108 in L2, hereinafter referred to as FDL1; see annotated Fig. 1 above, paragraph 10) disposed over the first metal layer (ML1); 
ML2; see annotated Fig. 1 above, paragraph 10) disposed over the first filament dielectric layer (FDL1); P20182677US00 Serial No. 16/525,978 Page 4 
a second filament dielectric layer (108 in L4, hereinafter referred to as FDL2; see annotated Fig. 1 above, paragraph 10) disposed over the second metal layer (ML2); 
a third metal layer (elements 112, hereinafter referred to as ML3; Fig. 1, paragraph 10) disposed over the second filament dielectric layer (FDL2); 
a first filament via (leftmost 106 in L2, hereinafter referred to as FV1; see annotated Fig. 1 above, paragraph 10) disposed through the first filament dielectric layer (FDL1) and connecting the first metal layer (ML1) and the second metal layer (ML2) and a second filament via (middle 106 in L4, hereinafter referred to as FV2; see annotated Fig. 1 above, paragraph 10) disposed through the second filament dielectric layer (FDL2) and connecting the second metal layer (ML2) and the third metal layer (ML3).
Kuang et al. appears not to explicitly disclose the second filament via has a height greater than that of the first filament via.  
Das et al., however, discloses the second filament via (234; Fig. 2, paragraph 142) has a height greater than that of the first filament via (424; Fig. 2, paragraph 142) in order to effectively conduct an electrical signal.  
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Kuang et al. with the disclosure of Das et al. to have made the second filament via has a height greater than that of the first filament via in order to effectively conduct an electrical signal.  
Claim 17:  Kuang et al. in view of Das et al. discloses the interconnect structure of claim 16, and Kuang et al. discloses further comprising: 
a first contact (leftmost 130; Fig. 8, paragraph 20) electrically coupled to the first filament via (FV1) and configured to provide a first bias to the first filament via (FV1); and 
a second contact (middle 130; Fig. 8, paragraph 20) electrically coupled to the second filament via (FV2) and configured to provide a second bias to the second filament via (FV2); 
wherein the first contact (leftmost 130) and the second contact (middle 130) are disposed on top of the integrated chip (Fig . 8).
Claim 18:  The recitation “the first filament via and the second filament via are configured to be reversible when applying reverse biases” has been considered and determined to be functional language, making the claim scope not distinguish over a vias capable of the functional language.  See M.P.E.P. § 2114, and precedents cited therein.  The first filament via (FV1) and the second filament via (FV2) of Kuang et al. are capable of being reversible (reverse current direction) when applying reverse bias (negative bias), as evidence by U.S. Patent 3,644,752 (direction of current flow changes when applying a negative voltage instead of a positive voltage; column 2, lines 7-19).
Claim 19:  Kuang et al. in view of Das et al. discloses the interconnect structure of claim 16, and Kuang et al. further discloses the first filament via (FV1) and the second filament via (FV2) are permanent and not reversible (Fig. 1).
Claim 20:  Kuang et al. in view of Das et al. discloses the interconnect structure of claim 16, and Kuang et al. further discloses wherein the first filament via (FV1) directly contacts the first metal layer (ML1) (Fig .1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN LIN whose telephone number is (571)270-1274.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/J.L/           Examiner, Art Unit 2815                                                                                                                                                                                             
/MONICA D HARRISON/           Primary Examiner, Art Unit 2815